Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 22, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160661(38)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160661
  v                                                                 COA: 348079
                                                                    Oakland CC: 2018-266476-FH
  CLEOPHAS ANDREW BROWN,
             Defendant-Appellant.
  _________________________________________/

          By order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The brief will be accepted as timely filed
  if submitted on or before August 17, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 22, 2020

                                                                               Clerk